THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   Brenda Halsey, Bernay F. Halsey Jr., Demont Halsey,
   Fredericka Halsey, and Brittany Halsey, Petitioners,

   v.

   Gwendolette Halsey Simmons, Kenneth Wayne Oglesby,
   Roderick Terrill Oglesby, any heirs of the Rederick
   Gaffney Estate, known and unknown, who may claim
   any interest in the subject property, and any unknown
   heirs or parties who may claim title or ownership in the
   real estate which is the subject of this action, Elijah
   Redish, Jackie W. Williams, as Cherokee County
   Treasurer, or the Successor in Office, Vernon L. Price, as
   Delinquent Tax Collector of Cherokee County, or the
   Successor in Office, Defendants,

   Of whom Gwendolette Halsey Simmons, Elijah Redish,
   Jackie W. Williams, as Cherokee County Treasurer, or
   the Successor in Office, Vernon L. Price, as Delinquent
   Tax Collector of Cherokee County, or the Successor in
   Office are the Respondents.

   Appellate Case No. 2020-000401



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Cherokee County
              Gordon G. Cooper, Special Referee


                    Opinion No. 27997
    Submitted August 19, 2020 – Filed September 30, 2020
                        REVERSED AND REMANDED


             Richard H. Rhodes and William Hardwick Rhodes, Burts
             Turner & Rhodes, of Spartanburg, for Petitioners.

             Joseph L. Mathis and Joseph L.V. Johnson, Saint-Amand
             Thompson & Mathis, LLC, both of Gaffney, for
             Respondent Jackie W. Williams, as Cherokee County
             Treasurer and Respondent Vernon L. Price, as Delinquent
             Tax Collector of Cherokee County. George Brandt III,
             Henderson Brandt & Vieth, PA, of Spartanburg, for
             Respondent Elijah Redish. Anna-Karina Parker, Winter &
             Rhoden, LLC, of Gaffney, for Respondent Gwendolette
             Halsey Simmons.


PER CURIAM: The petitioners' real property was sold at a delinquent tax sale. The
petitioners filed an action in circuit court to challenge the sale, and all parties
consented to have the case referred to a special referee for trial. The petitioners
agreed to allow the defendants—the respondents here—to present their evidence
first. After the testimony of one witness—the county's tax collector—the defendants
moved to approve the sale. The special referee granted the motion. The petitioners
objected, pointing out, "Your honor, . . . because of the posture and the way you
chose to present this case, I, as Plaintiff, could not even present a case-in-chief."

In a subsequent motion to amend the judgment pursuant to Rule 59(e) of the South
Carolina Rules of Civil Procedure, the petitioners summarized the factual
presentation they were not permitted to make and explained several theories on how
those facts could have changed the outcome of the case. Petitioners argued, for
example, that on several occasions years before the sale they explained the correct
ownership of the property to county officials; petitioner Brenda Halsey paid
$10,002.15 to satisfy back taxes on the property the year before the sale; the tax
collector knew the address for the property (Brenda's mailing address) was the "best
address" under subsection 12-51-40(a) of the South Carolina Code (2014);1 during

1
 Subsection 12-51-40(a) provides, "The notice [of delinquent property taxes] must
be mailed to the best address available, which is either the address shown on the
the redemption period—too late, they argued, because it was after the sale—the tax
collector sent notice to Brenda by mail; and—for those reasons and others—the tax
collector knew Brenda was an owner of the property, and had "actual knowledge" of
her address, as provided in subsection 12-51-40(b) of the South Carolina Code
(2014).2 The special referee denied the motion.

The court of appeals affirmed. Halsey v. Simmons, 429 S.C. 385, 837 S.E.2d 919
(Ct. App. 2020). The court of appeals discussed some of the evidence summarized
in the Rule 59(e) motion, and then made its own factual findings "there is no
reasonable inference that county officials knew or should have known [Brenda]
Halsey was the true owner," and "there is no reasonable inference that [Brenda]
Halsey was entitled to notice under section 12-51-40 or that the Property's address
was the best address available." 429 S.C. at 402, 837 S.E.2d at 929. Acknowledging
that Brenda was never allowed to testify, the court of appeals nevertheless found she
"was not entitled to notice because there was no record of her as a true owner or
evidence that [the tax collector] had actual knowledge that she claimed ownership
of the Property." 429 S.C. at 397, 837 S.E.2d at 926 (emphasis in original).

The petitioners filed a petition with this Court seeking a writ of certiorari to review
the court of appeals' decision. Among the several arguments made in the petition,
petitioners argued they were deprived of due process, including the right to be heard
and the right to present witnesses and other evidence.

We grant the petition, dispense with briefing, reverse the court of appeals, and
remand to the circuit court for a new trial. Rule 43(a) of the South Carolina Rules
of Civil Procedure requires, "In all trials the testimony of witnesses shall be taken
orally in open court, unless otherwise provided by these rules." The Due Process

deed conveying the property to him, the property address, or other corrected or
forwarding address of which the officer authorized to collect delinquent taxes . . .
has actual knowledge."
2
  Subsection 12-51-40(b) provides, "If the taxes remain unpaid after thirty days from
the date of mailing of the [subsection 12-51-40(a)] delinquent notice," the tax
collector must "take exclusive possession of the property" by "mailing a notice of
delinquent property taxes . . . to the defaulting taxpayer and any grantee of record of
the property at the address shown on the tax receipt or to an address of which the
officer has actual knowledge." The tax collector claimed he did not know who was
the defaulting taxpayer and the public record did not reflect the identity of the owner.
On this basis, the question of actual knowledge of ownership becomes prominent.
Clause requires all parties be given "an opportunity to be heard in a meaningful
way." Kurschner v. City of Camden Planning Comm'n, 376 S.C. 165, 171, 656
S.E.2d 346, 350 (2008). "In cases where important decisions turn on questions of
fact, due process at least requires an opportunity to present favorable witnesses."
Smith v. S.C. Dep't of Mental Health, 329 S.C. 485, 500, 494 S.E.2d 630, 638 (Ct.
App. 1997), aff'd, 335 S.C. 396, 517 S.E.2d 694 (1999); see also Brown v. S.C. State
Bd. of Educ., 301 S.C. 326, 329, 391 S.E.2d 866, 867 (1990) ("Where important
decisions turn on questions of fact, due process requires an opportunity to confront
and cross-examine adverse witnesses.").

As we explained, the petitioners raised factual questions to the special referee as to
whether the tax collector was required to provide notice of the delinquency and
sale—in advance—to Brenda. The special referee and the court of appeals ruled as
a matter of law the petitioners could not prevail on those factual questions. The law,
however, does not permit a court to issue judgment against a party before giving that
party an opportunity to present evidence in support of her position. The special
referee did not grant involuntary dismissal pursuant to Rule 41(b), a directed verdict
pursuant to Rule 50, or a summary judgment pursuant to Rule 56. The special referee
made factual findings and issued judgment in the middle of a trial after hearing from
only one witness. While we express no opinion as to which side will ultimately
prevail, the special referee's failure to comply with Rule 43(a) and his failure to
ensure due process require a new trial.

REVERSED AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.